Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tom Shortledge on Aug. 15, 2022.
The application has been amended as follows: 
1. (Currently Amended) An alignment module comprising: a mask stocker configured house a mask cassette configured to store a plurality of masks, and comprising a first valve assembly; and an alignment chamber directly coupled 
10. (Currently Amended) A method for operating an alignment module, the method comprising: receiving, via a first value assembly of an alignment chamber of the alignment module, a carrier having a substrate disposed on a surface of the carrier at an alignment stage, the alignment stage is disposed within an interior volume of the  alignment chamber; transferring, via a transfer robot disposed within the interior volume of the alignment chamber, a mask from a mask cassette of a first mask stocker of the alignment module to a position over the alignment stage via a second valve assembly of the first mask stocker, wherein the first mask stocker is directly coupled 
15. (Currently Amended) An integrated platform for processing a substrate, the integrated platform comprising: a transfer chamber comprising a substrate transfer robot; a factory interface comprising: a substrate carrier chamber configured to receive a substrate and chuck the substrate to a carrier; and a factory interface transfer robot configured to transfer the substrate and the carrier from the factory interface to the transfer chamber; a plurality of processing chambers and an alignment module coupled to the transfer chamber, wherein the alignment module comprises: a mask stocker configured house a mask cassette storing a plurality of masks, and comprising a first valve assembly; and an alignment chamber directly coupled 

The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or discloses the claimed invention comprising an alignment chamber directly coupled to the mask stocker, the first valve assembly to isolate the interior volume of the mask stocker from the interior volume of the alignment chamber, and the second valve assembly to isolate the interior volume of the alignment chamber from a transfer chamber, wherein the carrier and the substrate are loaded into the alignment chamber.  
Hong et al. (2012/0237682) discloses in para 0024 that the mask and a carrier that supports the mask are moved into the alignment chamber 20 as indicated by arrow 45 in Fig. 1.  Arrow 45 in Fig. 1 indicates that the mask is moved into the alignment chamber from chamber not directly coupled to the alignment chamber 20.  
Further, Hong et al. does not disclose that the carrier and the substrate are loaded into the alignment chamber.  Jung (KR 20150092421 in IDS) discloses a carrier 10 and a substrate 110 being loaded onto a mask 210 on a stage 20.  Unlike the claimed invention, Jung discloses the substrate and the carrier over the mask, and June is concerned with the sagging of the substrate when it is loaded on the mask, and is different from the claimed invention, which positions the mask over the substrate.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	August 16, 2022